Title: Thomas Jefferson to Thomas Brown, 10 November 1818
From: Jefferson, Thomas
To: Brown, Thomas


          
            Sir
            Monticello Nov. 10. 18.
          
          I thank you for the copy of your Medical electricity which you have been so kind as to send me. I concur entirely in the opinion expressed by Dr Mitchell in his letter to you that ‘facts are the foundation of all useful knolege in Physics,’ and those you have collected will doubtless bring into notice the process they recommend. these merit our thanks, & every thing has my good wishes which may alleviate the sufferings of our fellow men. accept the assurance of my esteem & respect.
          
            Th: Jefferson
          
        